                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

JOHN DOE, INDIVIDUALLY AND AS                   §
NEXT FRIEND OF SARAH DOE, A                     §
MINOR,                                          §
                                                §
                   Plaintiff,                   §                    CIVIL NO.
                                                §               SA-17-CV-01114-OLG
vs.                                             §
                                                §
MARION INDEPENDENT SCHOOL                       §
DISTRICT, KYLE KELSO,                           §
INDIVIDUALLY AND AS TEACHER                     §
OF MARION HIGH SCHOOL; AND                      §
MATTHEW CONNOR, INDIVIDUALLY                    §
AND VICE PRINCIPAL OF MARION                    §
HIGH SCHOOL,                                    §
                                                §
                   Defendants.                  §

                    ORDER RETURNING CASE TO DISTRICT COURT

       On this day, the undersigned issued a report and recommendation recommending the

Court dismiss Plaintiff’s claims against Defendant Kyle Kelso, which would dispose of all the

remaining claims in this lawsuit.1 Accordingly, all matters referred to the Magistrate Judge have

been considered and acted upon.

       IT IS THEREFORE ORDERED that the above-styled case is RETURNED to the

District Court for all purposes.

       SIGNED this 31st day of January, 2019.




                                     ELIZABETH S. ("BETSY") CHESTNEY
                                     UNITED STATES MAGISTRATE JUDGE


       1
          The undersigned issued a separate report and recommendation on November 29, 2018,
recommending dismissal of Plaintiff’s claims against Defendants Marion Independent School
District and Matthew Connor [#34]. This recommendation remains pending before the District
Court.
                                                1
